FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 05 July 2022. 
Claims 1, 8, 16, 20-24 and 26-30 have been amended.
Claims 6-7, 11-15, 17-19 and 25 are cancelled.
Claims 1-5, 8-10, 16, 20-24 and 26-30 are pending and presented for examination herein.

Drawings
The drawings filed 01/20/2022 and drawings filed 07/05/2022 (same drawings as the drawings filed 01/20/2022 with the exception that the drawings are black and white) are accepted as one set of black and white drawings.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed 08/04/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Maintained and Made Again/Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5, 8-10, 16, 20-24 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling a specific film composition (e.g. Formulation 12 of the instant specification) comprising a drug containing composition containing dexmedetomidine at a certain amount including 40 micrograms, hydroxypropyl cellulose with molecular weight of 40,000 daltons at a certain amount,  hydroxypropyl cellulose with molecular weight of 140,000 daltons at a certain amount, ethyl alcohol; and a polymer matrix composition comprising hydroxypropyl cellulose with molecular weight of 40,000 daltons at a certain amount,  hydroxypropyl cellulose with molecular weight of 140,000 daltons at a certain amount, hydroxypropyl cellulose with molecular weight of 370,000 daltons at a certain amount,  sucralose at a certain amount, peppermint oil at a certain amount, polyethylene oxide with a molecular weight of 600,000 at a certain amount, and water; wherein the method achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours; and the method of using the film composition comprising administration of the specific film composition to the oral mucosa of a patient; but the specification does not reasonably provide enablement for any film composition of comprising about 40 micrograms of dexmedetomidine that achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours and a method comprising administration to the oral mucosa of a patient any film composition (e.g. including film composition made up of different components that make a film instead of the components of formulation 12 that is disclosed in the instant specification) comprising 40 micrograms of dexmedetomidine that achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention, relative skill level, and breadth of the claims	
	The instant invention is directed to a method of treating agitation in a patient comprising administering a film composition comprising about 40 micrograms of dexmedetomidine or a pharmaceutically acceptable salt thereof to the oral mucosa of the patient, wherein the method achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours (e.g. claims 1-5, 8-10); and a composition comprising dexmedetomidine or a pharmaceutically acceptable salt thereof, wherein the composition achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours (e.g. claims 16, 20-24 and 26-30).
	The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass administration of any film composition that comprises 40 micrograms of dexmedetomidine or a salt thereof that achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours; and any film composition that comprises 40 micrograms of dexmedetomidine that achieves  about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours.
The relative skill of those in the art is high, that of an MD or PHD. 
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method of administering any film composition comprising 40 micrograms of dexmedetomidine could be predictably used to achieve about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
The amount of direction or guidance provided and the presence or absence of working examples

	The specification provides no direction or guidance for producing. Due to the vastness of components that could be included in a film composition comprising about 40 micrograms of dexmedetomidine and different forms of composition comprising dexmedetomidine, one of ordinary skill would undergo undue experimentation in deducing which components and components at what amounts to achieve about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours, within applicant’s scope.
	The working examples of the specification are directed towards utilizing a film composition comprising dexmedetomidine at specific amounts and specific components that are in specific amounts for making up the film.   However, the examples do not enable one to utilize any generic film composition comprising about 40 micrograms of dexmedetomidine to achieve about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours.
The state and predictability of the art 
The art is silent with regards film compositions comprising about 40 micrograms of dexmedetomidine achieving about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours.  
In addition, the invention is drawn to compositions comprising dexmedetomidine is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Conclusion
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement".  
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the lack of specific working examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.   Thus, claims 1-5 and 8-10 are not enabled for the embodiment of a method of treating agitation in a patient comprising administering any film composition comprising about 40 micrograms of dexmedetomidine or a pharmaceutically acceptable salt thereof to the oral mucosa of the patient, wherein the method achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours; and claims 16, 20-24 and 26-30 are not enabled for the embodiment of any film composition comprising about 40 micrograms of dexmedetomidine or a pharmaceutically acceptable salt thereof, wherein the composition achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-5 and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13-16, 17, 19-24 of U.S. Patent No. 10,792,246 (hereafter ‘246) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regard instant claims 1-5, claims 1 and 3 of ‘246 recites a film comprising (i) dexmedetomidine or a pharmaceutically acceptable salt thereof; (ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons; (iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons; (iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons; and (v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons; wherein: the only polymers present in the film are water-soluble hydroxypropyl cellulose and water-soluble polyethylene oxide polymers; and wherein the said first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; said second hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight and said third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight; the polymers in (ii), (iii), (iv) and (v) above together form a single layer film substrate; and dexmedetomidine or a pharmaceutically acceptable salt thereof is present on one surface of said single layer film substrate.  Claim 17 of ‘246 recites a method of treating agitation comprising administering sublingually to the agitated subject a film according to claim 1 of ‘246.  The films recited in claims 1 and 3 is substantially the same as Formulation 12 (pages 57-58 of the instant specification) of the instant specification (e.g. same active, same polymers, overlapping amounts of polymers).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine had geometric mean Tmax in hours of 1.648, 1.601 and 1.389, respectively (Tables 33-35).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration) (paragraph [0328]).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine experienced AUC0-INF up to 806.06 hg*mg/L (Table 35).  As evidenced by the instant specification, Formulation 12 has a pharmacodynamics effects that lasts for 4 to 6 hours (e.g. AUC0-inf in the patient for at least 4 hours) (paragraph [0328]).  Therefore, the method of claim 17 of ‘246 administers substantially the same film comprising dexmedetomidine as Formulation 12 of the instant specification and necessarily would have the same characteristics as Formulation 12 of the instant specification, e.g. demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration), AUC0-INF of up to 806.06 hg*mg/L, Tmax of including in hours of 1.648, 1.601 and 1.389.  
Regarding instant claims 8-10, as evidenced by the instant specification, Formulation 12 with 40 micrograms of dexmedetomidine have a geometric Cmax of 122.839 ng/L.  The geometric Cmax increases with increasing amount of dexmedetomidine.  The Cmax of instant claims 9-10 is necessarily present in the film composition recited in claim 15 of ‘246 which recites a film composition with an amount of dexmedetomidine of about 40 micrograms which is the same film composition as the instantly claimed film composition and it would have been prima facie obvious to use the composition in the method of claim 17.

The rejection of claims 16, 20-24 and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-26 of U.S. Patent No. 10,792,246 (hereafter ‘246) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 16, 20-21 and 26, claims 1 and 3 of ‘246 recites a film comprising (i) dexmedetomidine or a pharmaceutically acceptable salt thereof; (ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons; (iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons; (iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons; and (v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons; wherein: the only polymers present in the film are water-soluble hydroxypropyl cellulose and water-soluble polyethylene oxide polymers; and wherein the said first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; said second hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight and said third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight; the polymers in (ii), (iii), (iv) and (v) above together form a single layer film substrate; and dexmedetomidine or a pharmaceutically acceptable salt thereof is present on one surface of said single layer film substrate.  The films recited in claims 1 and 3 is substantially the same as Formulation 12 (pages 57-58 of the instant specification) of the instant specification (e.g. same active, same polymers, overlapping amounts of polymers).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine had geometric mean Tmax in hours of 1.648, 1.601 and 1.389, respectively (Tables 33-35).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration) (paragraph [0328]).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine experienced AUC0-INF up to 806.06 hg*mg/L (Table 35).  As evidenced by the instant specification, Formulation 12 has a pharmacodynamics effects that lasts for 4 to 6 hours (e.g. AUC0-inf in the patient for at least 4 hours) (paragraph [0328]).  Therefore, the composition in claims 1-16 and 18-26 of ‘246 is substantially the same film comprising dexmedetomidine as Formulation 12 of the instant specification and necessarily would have the same characteristics as Formulation 12 of the instant specification, e.g. demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration), AUC0-INF of up to 806.06 hg*mg/L, Tmax of including in hours of 1.648, 1.601 and 1.389.  
Regarding instant claims 22-24, as evidenced by the instant specification, Formulation 12 with different doses of including 40 micrograms of dexmedetomidine have a geometric Cmax of 122.839 ng/L, respectively.  Claim 15 of ‘246 recite dexmedetomidine in an amount of about 40 micrograms.  The Cmax of instant claims 23-24 is necessarily present in the film of claim 15 of ‘246.
	Regarding instant claim 27, claim 9 of ‘246 recites that the film has a thickness of about 20 micrometers to about 200 micrometers.
	Regarding instant claim 28, claim 10 of ‘246 recites that the film has a thickness of about 20 micrometers to about 200 micrometers and covers an area (width x length) of about 100 mm2 to about 300 mm2.
Regarding instant claim 29, claim 11 of ‘246 recites that the film has a disintegration time of about 60 seconds to about 180 seconds.
	Regarding instant claim 30, claim 18 of ‘246 recites that the film is completely dissolvable in oral mucosal fluid in about 1 minute to about 5 minutes.

The provisional rejection of claims 1-5 and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/560,392 (reference application, hereafter ‘392) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regard instant claims 1-5, claims 1 and 3 of ‘392 recites a film comprising (i) dexmedetomidine or a pharmaceutically acceptable salt thereof; (ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons; (iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons; (iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons; and (v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons; wherein: the only polymers present in the film are water-soluble hydroxypropyl cellulose and water-soluble polyethylene oxide polymers; and wherein the said first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; said second hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight and said third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight; the polymers in (ii), (iii), (iv) and (v) above together form a single layer film substrate; and dexmedetomidine or a pharmaceutically acceptable salt thereof is present on one surface of said single layer film substrate.  Claim 18 of ‘392 recites a method of treating agitation comprising administering sublingually to the agitated subject a film according to claim 1 of ‘392.  The films recited in claims 1 and 3 is substantially the same as Formulation 12 (pages 57-58 of the instant specification) of the instant specification (e.g. same active, same polymers, overlapping amounts of polymers).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine had geometric mean Tmax in hours of 1.648, 1.601 and 1.389, respectively (Tables 33-35).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration) (paragraph [0328]).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine experienced AUC0-INF up to 806.06 hg*mg/L (Table 35).  As evidenced by the instant specification, Formulation 12 has a pharmacodynamics effects that lasts for 4 to 6 hours (e.g. AUC0-inf in the patient for at least 4 hours) (paragraph [0328]).  Therefore, the method of claim 18 of ‘392 administers substantially the same film comprising dexmedetomidine as Formulation 12 of the instant specification and necessarily would have the same characteristics as Formulation 12 of the instant specification, e.g. demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration), AUC0-INF of up to 806.06 hg*mg/L, Tmax of including in hours of 1.648, 1.601 and 1.389.  
Regarding instant claims 8-10, as evidenced by the instant specification, Formulation 12 with 40 micrograms of dexmedetomidine have a geometric Cmax of 122.839 ng/L.  The geometric Cmax increases with increasing amount of dexmedetomidine.  The Cmax of instant claims 9-10 is necessarily present in the film composition recited in claim 16 of ‘392 which recites a film composition with an amount of dexmedetomidine of about 40 micrograms which is the same film composition as the instantly claimed film composition and it would have been prima facie obvious to use the composition in the method of claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 16, 20-24 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-27 of copending Application No. 17/560,392 (reference application, hereafter ‘392) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 16, 20-21 and 26, claims 1 and 3 of ‘392 recites a film comprising (i) dexmedetomidine or a pharmaceutically acceptable salt thereof; (ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons; (iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons; (iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons; and (v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons; wherein: the only polymers present in the film are water-soluble hydroxypropyl cellulose and water-soluble polyethylene oxide polymers; and wherein the said first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; said second hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight and said third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight; the polymers in (ii), (iii), (iv) and (v) above together form a single layer film substrate; and dexmedetomidine or a pharmaceutically acceptable salt thereof is present on one surface of said single layer film substrate.  The films recited in claims 1 and 3 of ‘392 is substantially the same as Formulation 12 (pages 57-58 of the instant specification) of the instant specification (e.g. same active, same polymers, overlapping amounts of polymers).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine had geometric mean Tmax in hours of 1.648, 1.601 and 1.389, respectively (Tables 33-35).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration) (paragraph [0328]).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine experienced AUC0-INF up to 806.06 hg*mg/L (Table 35).  As evidenced by the instant specification, Formulation 12 has a pharmacodynamics effects that lasts for 4 to 6 hours (e.g. AUC0-inf in the patient for at least 4 hours) (paragraph [0328]).  Therefore, the composition in claims 1-17 and 19-27 of ‘392 is substantially the same film comprising dexmedetomidine as Formulation 12 of the instant specification and necessarily would have the same characteristics as Formulation 12 of the instant specification, e.g. demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration), AUC0-INF of up to 806.06 hg*mg/L, Tmax of including in hours of 1.648, 1.601 and 1.389.  
Regarding instant claims 22-24, as evidenced by the instant specification, Formulation 12 with different doses of including 40 micrograms of dexmedetomidine have a geometric Cmax of 122.839 ng/L, respectively.  Claim 16 of ‘392 recite dexmedetomidine in an amount of about 40 micrograms.  The Cmax of instant claims 23-24 is necessarily present in the film of claim 16 of ‘392.
	Regarding instant claim 27, claim 9 of ‘392 recites that the film has a thickness of about 20 micrometers to about 200 micrometers.
	Regarding instant claim 28, claim 10 of ‘392 recites that the film has a thickness of about 20 micrometers to about 200 micrometers and covers an area (width x length) of about 100 mm2 to about 300 mm2.
Regarding instant claim 29, claim 11 of ‘392 recites that the film has a disintegration time of about 60 seconds to about 180 seconds.
	Regarding instant claim 30, claim 19 of ‘392 recites that the film is completely dissolvable in oral mucosal fluid in about 1 minute to about 5 minutes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 1-5 and 8-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/560,423 (reference application, hereafter ‘423) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regard instant claims 1-5, claims 1-4 of ‘423 recites a film comprising (i) dexmedetomidine or a pharmaceutically acceptable salt thereof; (ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons; (iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons; (iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons; and (v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons; and wherein the said first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; said second hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight and said third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight.  Claim 17 of ‘423 recites a method of treating agitation comprising administering buccally to the agitated subject a film according to claim 1 of ‘423.  The films recited in claims 1-4 of ‘423 is substantially the same as Formulation 12 (pages 57-58 of the instant specification) of the instant specification (e.g. same active, same polymers, overlapping amounts of polymers).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine had geometric mean Tmax in hours of 1.648, 1.601 and 1.389, respectively (Tables 33-35).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration) (paragraph [0328]).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine experienced AUC0-INF up to 806.06 hg*mg/L (Table 35).  As evidenced by the instant specification, Formulation 12 has a pharmacodynamics effects that lasts for 4 to 6 hours (e.g. AUC0-inf in the patient for at least 4 hours) (paragraph [0328]).  Therefore, the method of claim 17 of ‘423 administers substantially the same film comprising dexmedetomidine as Formulation 12 of the instant specification and necessarily would have the same characteristics as Formulation 12 of the instant specification, e.g. demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration), AUC0-INF of up to 806.06 hg*mg/L, Tmax of including in hours of 1.648, 1.601 and 1.389.  
Regarding instant claims 8-10, as evidenced by the instant specification, Formulation 12 with 40 micrograms of dexmedetomidine have a geometric Cmax of 122.839 ng/L.  The geometric Cmax increases with increasing amount of dexmedetomidine.  The Cmax of instant claims 9-10 is necessarily present in the film composition recited in claim 15 of ‘423 which recites a film composition with an amount of dexmedetomidine of about 40 micrograms which is the same film composition as the instantly claimed film composition and it would have been prima facie obvious to use the composition in the method of claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 16, 20-24 and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-24 of copending Application No. 17/560,423 (reference application, hereafter ‘423) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 16-18, 20-21 and 25-26, claims 1-4 of ‘423 recites a film comprising (i) dexmedetomidine or a pharmaceutically acceptable salt thereof; (ii) a first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons; (iii) a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons; (iv) a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons; and (v) a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons; wherein: the only polymers present in the film are water-soluble hydroxypropyl cellulose and water-soluble polyethylene oxide polymers; and wherein the said first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; said second hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight and said third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; said water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons is present at about 50% to about 60% w/w of the total film weight.  The films recited in claims 1-4 of ‘423 is substantially the same as Formulation 12 (pages 57-58 of the instant specification) of the instant specification (e.g. same active, same polymers, overlapping amounts of polymers).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine had geometric mean Tmax in hours of 1.648, 1.601 and 1.389, respectively (Tables 33-35).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration) (paragraph [0328]).  As evidenced by the instant specification, Formulation 12 with different doses of including 10 micrograms, 20 micrograms, and 40 micrograms of dexmedetomidine experienced AUC0-INF up to 806.06 hg*mg/L (Table 35).  As evidenced by the instant specification, Formulation 12 has a pharmacodynamics effects that lasts for 4 to 6 hours (e.g. AUC0-inf in the patient for at least 4 hours) (paragraph [0328]).  Therefore, the composition in claims 1-16 and 18-24 of ‘423 is substantially the same film comprising dexmedetomidine as Formulation 12 of the instant specification and necessarily would have the same characteristics as Formulation 12 of the instant specification, e.g. demonstrates that 70-80% of the meant concentrations were achieved before 1 hour of dexmedetomidine film administration (e.g. about 70% to about 80% Cmax within 60 minutes of administration), AUC0-INF of up to 806.06 hg*mg/L, Tmax of including in hours of 1.648, 1.601 and 1.389.  
Regarding instant claims 19 and 22-24, as evidenced by the instant specification, Formulation 12 with different doses of including 40 micrograms of dexmedetomidine have a geometric Cmax of 122.839 ng/L, respectively.  Claim 15 of ‘423 recite dexmedetomidine in an amount of about 40 micrograms.  The Cmax of instant claims 23-24 is necessarily present in the film of claim 15 of ‘423.
	Regarding instant claim 27, claim 8 of ‘423 recites that the film has a thickness of about 20 micrometers to about 200 micrometers.
	Regarding instant claim 28, claim 9 of ‘423 recites that the film has a thickness of about 20 micrometers to about 200 micrometers and covers an area (width x length) of about 100 mm2 to about 300 mm2
Regarding instant claim 29, claim 10 of ‘423 recites that the film has a disintegration time of about 60 seconds to about 180 seconds.
	Regarding instant claim 30, claim 18 of ‘423 recites that the film is completely dissolvable in oral mucosal fluid in about 1 minute to about 5 minutes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that one of ordinary skill in the art would not encounter any undue experimentation in practicing the entire scope of the presently claimed method in view of the specific guidance and examples provided in the Application (e.g. example 6 of the instant specification).
Applicant's arguments filed on 04 August 2022 have been fully considered but they are not persuasive.  In response, the instant claims recite a method of treating agitation in a patient comprising administering a film composition comprising about 40 micrograms of dexmedetomidine or a pharmaceutically acceptable salt thereof to the oral mucosa of the patient, wherein the method achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours (e.g. claims 1-5, 8-10); and a composition comprising dexmedetomidine or a pharmaceutically acceptable salt thereof, wherein the composition achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours (e.g. claims 16, 20-24 and 26-30).  The specification is enabling to a specific film composition (e.g. Formulation 12 of the instant specification) comprising a drug containing composition containing dexmedetomidine at a certain amount including 40 micrograms, hydroxypropyl cellulose with molecular weight of 40,000 daltons at a certain amount,  hydroxypropyl cellulose with molecular weight of 140,000 daltons at a certain amount, ethyl alcohol; and a polymer matrix composition comprising hydroxypropyl cellulose with molecular weight of 40,000 daltons at a certain amount,  hydroxypropyl cellulose with molecular weight of 140,000 daltons at a certain amount, hydroxypropyl cellulose with molecular weight of 370,000 daltons at a certain amount,  sucralose at a certain amount, peppermint oil at a certain amount, polyethylene oxide with a molecular weight of 600,000 at a certain amount, and water; wherein the method achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours; and the method of using the film composition comprising administration of the specific film composition to the oral mucosa of a patient; but the instant specification does not reasonably provide enablement for any film composition of comprising about 40 micrograms of dexmedetomidine that achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours and a method comprising administration to the oral mucosa of a patient any film composition (e.g. including film composition made up of different components that make a film instead of the components of formulation 12 that is disclosed in the instant specification) comprising 40 micrograms of dexmedetomidine that achieves about 70% to about 80% of Cmax within 60 minutes of administration, and maintain an AUC0-inf of about 150 hr*ng/L to about 2200 hr*ng/L in the patient for at least 4 hours.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding the request for abeyance of the double patenting rejections, Applicant is reminded that a “provisional” double patenting rejection should be made as long as there are conflicting claims and can be made without waiting for the first patent to issue (MPEP 804(I)(B)).
A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).
Thus, for the reasons of record and for the reasons presented above claims 1-5, 8-10, 16, 20-24 and 26-30 are rejected under 35 U.S.C. 112(a) and on the ground of nonstatutory double patenting.


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634